
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2


PURCHASE AND SALE AGREEMENT

DATED: January 31, 2003

BETWEEN: SELLERS

CAPITAL LANE PROPERTY HOLDING, LP, a Delaware limited partnership ("Capital I")
and CAPITAL LANE PROPERTY HOLDING II, LP, a Delaware limited partnership
("Capital II"). Each of Capital I and Capital II is hereinafter sometimes
individually referred to as a "Seller", and Capital I and Capital II are
hereinafter sometimes collectively referred to as "Sellers".

AND: PURCHASER

KEYSTONE OPERATING PARTNERSHIP, L.P. ("Purchaser")

        A. Capital I owns the parcels of land described in Exhibit A, attached
hereto, (the "Capital I Land") together with all the reversions, remainders,
easements, rights of way, appurtenances, tenements, hereditaments and water
rights (if any) appertaining to or otherwise benefiting the Capital I Land or
any of the Capital I Improvements (as defined below).

        B. Capital I also owns the warehouse buildings containing approximately
1,005,281 square feet of rentable space (the "Capital I Buildings") and the
other facilities, structures and improvements now or hereafter erected on the
Capital I Land (the "Capital I Improvements").

        C. Capital II owns the parcels of land described in Exhibit B, attached
hereto (the "Capital II Land"), together with all the reversions, remainders,
easements, rights of way, appurtenances, tenements, hereditaments and water
rights (if any) appertaining to or otherwise benefiting the Capital II Land or
any of the Capital II Improvements (as defined below).

        D. Capital II also owns the warehouse buildings containing approximately
538,431 square feet of rentable space (the "Capital II Buildings") and the other
facilities, structures and improvements now or hereafter erected on the Capital
II Land (the "Capital II Improvements").

        E. The Capital I Land and the Capital II Land are hereinafter sometimes
collectively referred to as the "Land". The Capital I Buildings and the Capital
II Buildings are hereinafter sometimes collectively referred to as the
"Buildings". The Capital I Improvements and the Capital II Improvements are
hereinafter sometimes collectively referred to as the "Improvements". The Land,
the Buildings and the Improvements owned by an individual Seller are hereinafter
sometimes collectively referred to as a "Property". The Land, the Buildings, the
Personal Property and the Improvements owned by both Sellers are hereinafter
sometimes collectively referred to as the "Properties". All intangible assets of
any nature relating to the Properties (including, but not limited to, guaranties
or warranties relating to the Properties or any elements thereof; plans,
specifications, drawings and prints of the Properties; trademarks or trade names
associated with the Properties; and all licenses, permits, approvals,
certificates of occupancy, dedications, subdivision maps and entitlements now or
hereafter issued, approved or granted in connection with the Properties) are
hereinafter sometimes collectively referred to as the "Intangibles". The
Properties, together with Sellers' right, title and interests in and to, the
Leases, the Service Contracts which Purchaser elects to assume pursuant to this
Agreement and the Intangibles (if any) are sometimes hereinafter referred to as
the "Project".

        F. Capital I has entered into the leases described in Exhibit C,
attached hereto (the "Capital I Leases") and Capital II has entered into the
leases described in Exhibit D, attached hereto (the "Capital II Leases"). The
Capital I Leases and the Capital II Leases are hereinafter sometimes
collectively referred to as the "Leases".

--------------------------------------------------------------------------------


        G. Capital I and Capital II have entered into those service contracts
maintenance contracts and equipment leases relating to the operation of the
Buildings described in Exhibit E, attached hereto (the "Service Contracts").

        I. Sellers desire to sell, and Purchaser desires to purchase, the
Project, subject to the terms of this Agreement.

        NOW, THEREFORE, intending to be legally bound the parties agree as
follows:

1.    PURCHASE AND SALE OF THE ENTITY INTERESTS

        Sellers agree to sell and convey to Purchaser, and Purchaser agrees to
purchase from Sellers, free and clear of all liens, pledges, claims,
assignments, security interests and other encumbrances of any nature, and
subject to the terms and conditions set forth in this Agreement, the Project.

2.    TOTAL PURCHASE PRICE AND DEPOSIT

        2.1.    Purchase Price. The total purchase price for the Project is
Forty-Seven Million Five Hundred Thousand Dollars ($47,500,000) (the "Purchase
Price").

        2.2.    Deposit. One (1) business day after the full and final execution
of this Agreement, Purchaser shall deposit the sum of Two Hundred Fifty Thousand
and No/100 Dollars ($250,000) in immediately available funds (the "Deposit")
with the Title Company (as hereinafter defined) as escrow agent (in such
capacity, "Escrow Agent") pursuant to the escrow instructions attached as
Exhibit H hereto. If this Agreement is not terminated on or before the
expiration of the Review Period (as hereinafter defined), the Deposit shall be
non-refundable except as herein provided and shall be held and delivered by
Escrow Agent in accordance with the provisions of such escrow instructions. Any
interest earned on the Deposit shall be considered a part of the Deposit. Except
as expressly set forth herein, the Deposit shall be applied against the Purchase
Price on the Closing Date (as hereinafter defined). The balance of the Purchase
Price, adjusted for all prorations, credits and debits provided for herein,
shall be paid in cash or immediately available funds at the Closing (as
hereinafter defined) as provided in Section 8 below.

3.    PURCHASER'S REVIEW PERIOD

        Purchaser shall have until 5:00 p.m. (Chicago time) on February 10, 2003
(the "Review Period") to satisfy itself concerning all aspects of the Project,
including, without limitation, the status of title thereto; the physical and
environmental condition of the Properties; the insurance policies, contracts,
leases and all other operational and financial aspects of the Properties and all
other Due Diligence Materials (as hereinafter defined) and to obtain all needed
committee approvals of this transaction. During the Review Period, Purchaser
shall have the right at Purchaser's expense to perform such tests, inspections
and feasibility studies on the Properties as Purchaser may deem necessary
(collectively, the "Inspections") on and subject to the terms and conditions of
that certain Property Access Agreement dated January 9, 2003 (the "Access
Agreement"). Without limitation of the foregoing, Purchaser shall have access to
the Properties for purposes of such inspections pursuant to the Access
Agreement. On or before the end of the Review Period Purchaser may, in
Purchaser's sole discretion, elect to terminate this Agreement by delivery of
written notice to Seller for any or no reason, whereupon this Agreement shall
automatically terminate, the Deposit shall be returned to Purchaser, and, except
for the Post-Termination Obligations referred to Section 12.1 below, neither
party shall have any obligations to the other by virtue of this Agreement.
Purchaser shall remain subject to the confidentiality obligations set forth in
the Access Agreement, which obligations shall expire on the Closing Date
provided the parties proceed to Closing.

2

--------------------------------------------------------------------------------


        Purchaser shall provide (without any representation or warranty as to
the accuracy or completeness thereof) to Sellers copies of any final, third
party reports by or for Purchaser in connection with its inspections.

        Purchaser will continue to maintain the liability insurance as required
pursuant to the Property Access Agreement dated January 9, 2003 between Seller
and Purchaser.

4.    TITLE TO THE PROPERTIES

        4.1.    Title Report. At Purchaser's sole cost, Purchaser has obtained
commitments for ALTA extended coverage owner's title insurance policies (the
"Title Reports") issued by Fidelity National Title Insurance Company (the "Title
Company") with respect to each Property. Purchaser shall have until the end of
the Review Period in which to notify Sellers in writing of Purchaser's
disapproval of exceptions shown in the Title Reports or disclosed by the Updated
Surveys (as defined below). Those exceptions shown on the Title Reports and the
Updated Surveys and not objected to by Purchaser shall become the "Permitted
Exceptions", except for Liquidated Items (as hereinafter defined) which shall be
deemed objected to by Purchaser. Sellers shall notify Purchaser within five
(5) days of such notice of disapproval whether Sellers will eliminate any such
disapproved exceptions. If Sellers choose not to eliminate such exceptions or
fail to respond to such notice, Purchaser may (a) terminate this Agreement by
giving written notice to Sellers on or before that date that is five (5) days
after Purchaser's receipt of Sellers' notice of its election not to eliminate
any disapproved exception (or five (5) days following the expiration of such
five (5)-day period if Sellers fail to respond to such notice of disapproval),
whereupon the Deposit shall be returned to Purchaser, and, except for the
Post-Termination Obligations referred to in Section 12.1 below, neither party
shall have any obligations to the other by virtue of this Agreement or (b) agree
that title to the Properties may remain as disclosed by the Title Reports and
the Updated Surveys (subject to the cure by Sellers of any exceptions Sellers
have agreed to cure) and close this transaction. Notwithstanding anything
contained herein to the contrary, Sellers shall be obligated to cure and remove
(or procure title insurance over in form reasonably acceptable to Purchaser) all
of the following classes of title defects, liens or encumbrances ("Liquidated
Items"), if any: (i) the liens of any mortgage, trust deed or deed of trust
evidencing an indebtedness owed by either Seller; (ii) tax liens for delinquent
ad valorem real estate taxes; (iii) mechanics liens pursuant to a written
agreement either between (x) the claimant (the "Contract Claimant") and either
Seller or its employees, officers or managing agents (the "Seller Parties") or
(y) the Contract Claimant and any other contractor, materialman or supplier with
which a Seller or its Seller Parties have a written agreement; (iv) broker's
liens claimed by, through or under either Seller or their respective Seller
Parties; and (v) judgment liens against Seller. If Sellers fail to cure and
remove any Liquidated Items, Purchaser may elect to: (i) terminate this
Agreement by written notice to Seller, whereupon the Deposit shall be returned
to Purchaser, and, except for the Post-Termination Obligations referred to in
Section 12.1 below, neither party shall have any obligations to the other by
virtue of this Agreement; or (ii) proceed to Closing and deduct from the
Purchase Price the amount necessary to cure and remove any Liquidated Items.

        4.2.    Survey. Purchaser acknowledges that Sellers have delivered to
Purchaser existing ALTA minimum detail surveys of the Properties within its
possession (the "Existing Surveys"). On or prior to February 8, 2003, Purchaser,
at Sellers' sole cost, shall obtain and deliver to Sellers updates of the
Existing Surveys containing a certification substantially in the forms attached
hereto as Exhibit G which reflect the title exceptions set forth in the Title
Reports ("Updated Surveys"). The Updated Surveys shall be certified to Purchaser
and/or such parties as Purchaser shall designate.

        4.3.    Later Date Defects. In the event that any update to, or date
down of, the Title Reports or the Updated Surveys first reveals any lien, claim,
encumbrance, encroachment or other defect not previously disclosed in the Title
Reports or the Updated Surveys, Purchaser may object to such lien, claim,
encumbrance, encroachment or other defect by delivery of written notice to
Seller within five

3

--------------------------------------------------------------------------------


(5) business days after the delivery to Purchaser of the applicable item of
title evidence, in which event the cure provisions and rights contained in
Sections 4.1 above shall apply.

5.    DOCUMENTATION REQUIRED FOR REVIEW PERIOD

        5.1.    Copies of Plans, Service Contracts, Other Information. To the
extent not previously delivered as set forth in Exhibit I, Sellers shall deliver
to the following materials, documents and information: (i) Copies of the Service
Contracts; (ii) all, if any, architectural, engineering or construction
contracts then in effect and not fully performed with respect to any of the Land
or Buildings (the "Improvement Contracts"); (iii) a certificate of good standing
and resolution for each Seller; (iv) statements of all income and expenses of
ownership, maintenance and operation of the Properties for Sellers' period of
ownership; (v) an accounts receivable and collection report of the tenants for
Sellers' period of ownership, (vi) copies of all bills and invoices for
utilities paid for Sellers' period of ownership; (vii) property tax and
assessment bills and complete files on any ongoing tax protest proceedings;
(viii) all environmental reports and assessments (including asbestos and lead
paint), to the extent in either Seller's possession (as opposed to the
possession of Sellers' property manager); (ix) copies of all plans,
specifications and architectural drawings for the Improvements in the possession
of either Seller or under the control of either Seller; (x) a complete file with
respect to all pending litigation (including any condemnation) affecting any
Property or Sellers or any threatened litigation (including condemnation) known
to either Seller and affecting any Property or either Seller; (xi) true and
complete copies of all Leases; (xii) a schedule of all licenses, permits and
certificates of occupancy for the Properties currently in effect and known to
either Seller, together with copies thereof and all amendments thereto to the
extent in either Sellers' possession or control; (xiii) copies of any and all
notices, reports, studies, correspondence and other materials concerning the
environmental condition of the Properties received by Seller during Sellers'
period of ownership or in Sellers' possession (as opposed to the possession of
its property manager); (xiv) copies of all billing statements, operating
statements related to Sellers' period of ownership and all CAM reconciliations
delivered or prepared during Seller's period of ownership; (xv) copies of
Sellers' general ledger for the Project for the period of Sellers' ownership;
and (xvi) copies of all lease proposals relating to the Properties delivered to
or by the Sellers during Sellers' period of ownership (collectively, the "Due
Diligence Materials").

        5.2.    Rent Roll and Leases. Attached as Exhibit P hereto and made a
part hereof is a rent roll, which rent roll (the "Rent Roll") identifies by
tenant name and unit number the Leases currently in effect at the Buildings, any
guarantors of the Leases, the commencement and expiration dates of the Leases,
any not yet performed rent concessions and any security deposits and the extent
to which the same have been applied, the amount of monthly rent owed under the
Leases, the dates through which such rents have been paid, and any material
defaults under the Leases of which either Seller has actual knowledge.

6.    SELLERS' AND PURCHASER'S REPRESENTATIONS

        6.1.    Sellers' Representations. Sellers represent and warrant to
Purchaser that the following are true, accurate and complete as of the date
hereof and will be true, accurate and complete in all material respects as of
the Closing Date:

        (a)    Marketable Title.    Each Seller owns fee simple title to the
Properties designated on Exhibits A and B as being owned by it. No party has any
right or option to purchase all or any portion of the Properties.

        (b)    No Violation of Zoning and Other Laws.    No Seller nor, to the
best of Sellers' knowledge, any agents or employees of any Seller, has received
during Sellers' period of ownership any written notice of any violation on any
Property of any applicable law, ordinance, statute, rule, order or regulation,
including but not limited to, the subdivision, zoning, housing, building, safety

4

--------------------------------------------------------------------------------




and fire ordinances of Lower Swatara Township, that remains uncured, nor does
Seller have any of the foregoing in its possession (as opposed to the possession
of its property manager).

        (c)    Eminent Domain.    Neither Seller has received any written notice
of any pending or contemplated eminent domain or condemnation of the Land or
Improvements or any portion thereof.

        (d)    Environmental Matters.    Sellers have delivered to Purchaser
true, accurate and complete copies of any and all reports, studies, analysis,
correspondence and other materials and information in Sellers' possession (as
opposed to the possession of Sellers' property manager) (the "Environmental
Information"). Other than as may be set forth in the Environmental Information,
neither Seller nor either Seller's agents or employees have received any written
notice during Sellers' period of ownership alleging or asserting that either
Property is in violation of any law, ordinance, rule or regulation related to
environmental matters, which violation remains uncured.

        (e)    Assessments.    Neither Seller has received any written notice of
any special assessments to be levied against any Property which are in addition
to those disclosed in the Title Reports. There is no pending contest of real
estate taxes initiated by Sellers against any Property and Sellers have
delivered to Purchaser any notice of reassessment received by any Seller, or any
agent or employee of any Seller, since the last tax bill issued.

        (f)    No Breach of Agreements.    Each Seller's execution of this
Agreement and the consummation of the transaction evidenced by this Agreement do
not violate any other agreement to which such Seller is a party, nor, to the
best of Sellers' knowledge, any law, statute or ordinance which is binding upon
any Property or any Seller.

        (g)    Organization and Authority of Sellers.    Each Seller is a
limited partnership, duly organized and validly existing under the laws of the
State of Delaware. Each Seller's execution, delivery of and performance under
this Agreement are undertaken pursuant to authority validly and duly conferred
upon such Seller and the signatories hereto.

        (h)    Nonforeign Status.    Neither Seller is a "foreign person" as
defined in Section 1445 of the Internal Revenue Code of 1986, as amended (as
amended, the "Code"). Each Seller shall deliver to Purchaser at closing a
Certificate of Nonforeign Status setting forth such Seller's address and United
States taxpayer identification number and certifying that it is not a foreign
person as so defined.

        (i)    Executory Agreements.    Exhibit E contains a true and complete
listing of all Service Contracts affecting the Properties which, absent
Purchaser's election to assume, could be binding upon or impose any liability or
obligation upon a Purchaser or either Property following the Closing, and
correctly set forth their expiration dates or the notice period which must
precede their termination. To the best of each Seller's knowledge, no default
exists under any of the Service Contracts and all Service Contracts are
currently in full force and effect.

        (j)    Utility Services.    To Sellers' knowledge, neither Seller has
received any written notice of any potential stoppage or interruption of utility
services serving any of the Improvements.

        (k)    Lease Obligations.    Except as set forth in the Rent Roll, any
and all alterations, installations, decorations, tenant improvement and other
work required to be performed by Sellers (or others on behalf of a Sellers, as
landlord) under the provisions of any Leases or other agreements affecting the
Properties have been (or shall be by the Closing Date) completed and paid for in
full or credited to Purchaser. Exhibit N attached hereto and made a part hereof
sets forth all of the brokerage, finder or referral fees or commissions of any
kind or nature that are or may become due and payable in connection with the
Leases (the "Brokerage Commissions"). Purchaser shall be responsible for causing
the payment for any Brokerage Commission for a lease

5

--------------------------------------------------------------------------------




renewal or expansion which may be due or payable after the Closing Date listed
in Exhibit O attached hereto as Purchaser's Commissions.

        (l)    Leases and Rent Roll.    The Rent Roll is true, accurate and
complete in all material respects and, to the best of each Seller's knowledge,
each of the Leases is valid and in full force and effect. The lease documents
identified on Exhibit I reflect all modifications, amendments or alterations of
any Lease. Except as expressly set forth in the Rent Roll, if at all, to each
Seller's knowledge, no default by any tenant, whether before or after the
expiration of any applicable cure period (including any default with respect to
the payment of rent), exists or is claimed to exist under any of the Leases; no
default by either Seller, as the landlord (whether before or after the
expiration of any applicable cure period), exists or, to each Seller's
knowledge, is claimed to exist under any Lease. Neither Seller has received any
advance payment of rent (other than for the current month) on account of any of
the Leases; and there are no written or oral leases or tenancies or other
occupancy arrangements of any kind or nature whatsoever affecting the Properties
or any of them other than the written Leases that are identified on Exhibit I.

        (m)    No Liens; No Defaults.    Neither Seller has received any written
notice of any default or breach under any covenant, condition, restriction,
right of way, easement, mortgage, deed of trust, lien or license affecting any
of the Properties, or any portion thereof, which has not been entirely
corrected.

        (n)    No Actions.    Neither Seller has received any written notice of
or been served with summons and complaint with respect to any actions, suits,
proceedings, or claims pending, or to the best of each Seller's knowledge,
contemplated or threatened in writing, with respect to or in any manner
affecting any Property or either Seller.

        (o)    Financial Information; Bankruptcy.    Neither Seller (i) is in
receivership or dissolution, (ii) has made an assignment for the benefit of
creditors or admitted in writing its inability to pay its debts as they mature,
(iii) has been adjudicated a bankrupt or filed a petition in voluntary
bankruptcy or a petition or answer seeking reorganization or an arrangement with
creditors under the Federal bankruptcy laws or any similar law or statute of the
United States or any other jurisdiction and no such petition has been filed
against such Seller, and to each Seller's knowledge, none of the foregoing is
pending or contemplated.

        (p)    ERISA.    Neither Seller nor any holder of an interest in either
Seller is a "party in interest" to any employee benefit plans, and the Project
is not an asset of an employee benefit plan covered under Part 4 of Title 1 of
the Employee Retirement Income Security Act of 1974, as amended (ERISA), or as
defined in Section 49, 75(e)(1) of the Code. For purposes of the foregoing, the
term "party in interest" shall have the meaning assigned to such term in
Section 3(14) of ERISA.

        (q)    USA Patriot Act.    Neither Seller is a person or entity
described by Section 1 of the Executive Order (No. 13,224) Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism, 66 Fed. Reg. 49,079 (September 24, 2001), and neither Seller engages
in any dealings or transactions, or is otherwise associated, with any such
persons or entities.

        (r)    Employees.    Neither Seller has any employees or has ever had
any employees.

        (s)    Unrecorded Agreements.    Neither Seller has received any written
notice of any private, unrecorded restrictions or unrecorded agreements that
affect the uses which may be made any of the Project, including size and cost of
buildings, limitations on use and restriction in regard to heights of buildings,
agreements to submit architectural plans to an association, community
organization or other group, provisions requiring improvements or provisions
requiring joinder with others in group actions.

6

--------------------------------------------------------------------------------




        (t)    Personal Property.    There is no personal property owned by
Capital I and/or Capital II that will be conveyed in connection with this
transaction.

        (u)    Insurance.    Sellers carry the property insurance described in
Exhibit M, attached hereto.

        (v)    Copies.    The copies of the Leases, Service Contracts and other
Due Diligence Materials delivered to Purchaser by or on behalf of Sellers in
connection with this Agreement are accurate and complete copies thereof.

        (w)    Contracts.    To the best of each Seller's knowledge, there are
no contracts or other agreements affecting either or both Sellers that impose
any obligations or otherwise will be binding on Purchaser or the Project after
Closing, other than the Permitted Exceptions (which include the Leases) and the
Service Contracts that are not required to be terminated pursuant to the terms
hereof.

        (x)    Enforceability.    This Agreement has been, and each and all of
the other agreements, instruments and documents herein required to be made by
Sellers pursuant hereto have been, or on the Closing Date will have been,
executed by Sellers or on behalf of Sellers, and when so executed, are and shall
be legal, valid and binding obligations of Sellers, enforceable against Sellers
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
rights of creditors generally and, as to enforceability, the general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).

        (y)    Right, Power and Authority.    Each Seller has the full right,
power and authority to sell the Project as provided herein and to execute,
deliver and carry out all of the provisions of this Agreement. The execution and
delivery of this Agreement and any other documents required of Sellers hereunder
and the performance and observance of all of its terms, conditions and
obligations have been or will be duly authorized by all necessary action of
Sellers.

        (z)    No Conflict.    The execution and delivery of, and consummation
of the transactions contemplated by this Agreement are not prohibited by, and
will not conflict with, constitute grounds for termination of, or result in the
breach of any of the agreements or instruments to which either or both Sellers
are now party or by which either or both are bound, or any order, rule or
regulation of any court or other governmental agency or official.

        Each of the representations and warranties contained in this Section 6.1
is acknowledged by Sellers to be material and to be relied upon by Purchaser in
proceeding with this transaction. The knowledge of the Sellers shall be limited
to the actual (except in those instances where another standard of knowledge is
described) knowledge of only the following individuals (who are employed by
Sellers' property manager): Jeffrey Thomas and Andrew Zgutowicz and further
limited to the knowledge obtained during Sellers' period of ownership.

        6.2.    Survival of Warranties. All of Sellers' representations and
warranties in this Agreement shall be deemed given as of the date of this
Agreement, and shall be updated in a certificate to be provided to Purchaser at
and as of the Closing Date. All of the aforesaid representations and warranties
shall survive the closing of this transaction; provided, however, that any claim
for any misrepresentation or breach shall be deemed to have been waived unless
Purchaser notifies Sellers in writing of such claim for misrepresentation or
breach within one (1) year after the Closing Date; Notwithstanding anything
above to the contrary, the survival provisions of this Section 6.2 will not
apply to any claims which are actually known to Purchaser at the time of
Closing, including without limitation any matters disclosed by Seller to
Purchaser or disclosed by any tenant to Purchaser, in a tenant estoppel
certificate. Furthermore, Sellers will have no obligation to pay any adjudicated
claim which does not exceed Twenty-five thousand and no/00 dollars ($25,000.00)
and Sellers will have no obligation to pay any adjudicated claim to the extent
it exceeds Five Million and no/00 Dollars ($5,000,000.00).

7

--------------------------------------------------------------------------------


        6.3.    As Is.

        (a)    EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN
ANY CONVEYANCE DOCUMENTATION OR CERTIFICATION, SELLER HEREBY SPECIFICALLY
DISCLAIMS ANY WARRANTY (ORAL OR WRITTEN) CONCERNING: (I) THE NATURE AND
CONDITION OF THE PROPERTY AND THE SUITABILITY THEREOF FOR ANY AND ALL ACTIVITIES
AND USES THAT PURCHASER ELECTS TO CONDUCT THEREON; (II) THE MANNER,
CONSTRUCTION, CONDITION AND STATE OF REPAIR OR LACK OF REPAIR OF THE
IMPROVEMENTS; (III) THE COMPLIANCE OF THE LAND AND THE IMPROVEMENTS OR THEIR
OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY GOVERNMENT OR
OTHER BODY; AND (IV) ANY OTHER MATTER WHATSOEVER EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT. EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT
OR IN ANY CONVEYANCE DOCUMENTATION OR CERTIFICATION, THE SALE OF THE PROPERTY AS
PROVIDED FOR HEREIN IS MADE ON A STRICTLY "AS IS" "WHERE IS" BASIS AS OF THE
CLOSING DATE, AND SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO,
ANY WARRANTY OF QUANTITY, QUALITY, CONDITION, HABITABILITY, MERCHANTABILITY,
SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, ANY
IMPROVEMENTS LOCATED THEREON OR ANY SOIL CONDITIONS RELATED THERETO.

        (b)    PURCHASER SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT RELYING
ON (AND SELLER HEREBY DISCLAIMS AND RENOUNCES) ANY REPRESENTATIONS OR WARRANTIES
MADE BY OR ON BEHALF OF SELLER OF ANY KIND OR NATURE WHATSOEVER, EXCEPT FOR
THOSE PARTICULAR REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED IN THIS
AGREEMENT OR IN ANY CONVEYANCE DOCUMENTATION OR CERTIFICATION. EXCEPT TO THE
EXTENT OF A BREACH OF ANY REPRESENTATION AND WARRANTY CONTAINED HEREIN OR IN ANY
CONVEYANCE DOCUMENTATION OR CERTIFICATION, PURCHASER REPRESENTS TO SELLER THAT
PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS
OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OF, OR CURATIVE
ACTION TO BE TAKEN WITH RESPECT TO, ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR
DISCHARGED FROM THE LAND OR THE IMPROVEMENTS, AND WILL RELY SOLELY UPON SAME AND
NOT UPON ANY INFORMATION PROVIDED BY, OR ON BEHALF OF, SELLER, ITS AGENTS AND
EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS AND WARRANTIES
OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY CONVEYANCE
DOCUMENTATION OR CERTIFICATION. FURTHER, EXCEPT TO THE EXTENT OF A BREACH OF ANY
REPRESENTATION AND WARRANTY CONTAINED HEREIN OR IN ANY CONVEYANCE DOCUMENT OR
CERTIFICATION, PURCHASER, FOR PURCHASER AND PURCHASER'S SUCCESSORS AND ASSIGNS,
HEREBY RELEASES SELLER FROM, AND WAIVES, ANY AND ALL CLAIMS AND LIABILITIES
AGAINST SELLER FOR, RELATED TO, OR IN CONNECTION WITH, ANY ENVIRONMENTAL OR
PHYSICAL CONDITION AT THE PROPERTY (OR THE PRESENCE OF ANY MATTER OR SUBSTANCE
RELATING TO THE ENVIRONMENTAL CONDITION OF THE PROPERTY), INCLUDING, BUT NOT
LIMITED TO, CLAIMS AND/OR LIABILITIES RELATING TO (IN ANY MANNER WHATSOEVER)

8

--------------------------------------------------------------------------------




ANY HAZARDOUS, TOXIC OR DANGEROUS MATERIALS OR SUBSTANCES LOCATED IN, AT, ABOUT
OR UNDER THE PROPERTY, OR FOR ANY AND ALL CLAIMS OR CAUSES OF ACTION (ACTUAL OR
THREATENED) BASED UPON, IN CONNECTION WITH, OR ARISING OUT OF, CERCLA, AS
AMENDED BY SARA, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME, RCRA, OR ANY
OTHER CLAIM OR CAUSE OF ACTION (INCLUDING ANY FEDERAL OR STATE BASED STATUTORY,
REGULATORY OR COMMON LAW CAUSE OF ACTION) RELATED TO ENVIRONMENTAL MATTERS WITH
RESPECT TO, OR AFFECTING, THE PROPERTY. UPON CLOSING, EXCEPT TO THE EXTENT OF A
BREACH OF ANY REPRESENTATION AND WARRANTY CONTAINED HEREIN OR IN ANY CONVEYANCE
DOCUMENTATION OR CERTIFICATION, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER'S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, EXCEPT TO THE EXTENT OF A BREACH OF
ANY REPRESENTATION AND WARRANTY CONTAINED HEREIN OR IN ANY CONVEYANCE DOCUMENT
OR CERTIFICATION, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED
SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING
CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES
(INCLUDING ATTORNEYS' FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER,
AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION
DEFECTS OR PHYSICAL CONDITIONS AND VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS).

        (c)    PURCHASER ACKNOWLEDGES AND AGREES THAT THE WAIVERS, RELEASES AND
OTHER PROVISIONS CONTAINED IN THIS SECTION 6.3 WERE A MATERIAL FACTOR IN
SELLER'S ACCEPTANCE OF THE PURCHASE PRICE AND THAT SELLER IS UNWILLING TO SELL
THE PROPERTY TO PURCHASER UNLESS SELLER IS RELEASED AS EXPRESSLY SET FORTH
ABOVE. PURCHASER, WITH PURCHASER'S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS
AND WAIVERS SET FORTH IN THIS AGREEMENT, AND UNDERSTANDS THE SIGNIFICANCE AND
EFFECT THEREOF. THE TERMS AND CONDITIONS OF THIS SECTION 6.3 WILL EXPRESSLY
SURVIVE THE CLOSING, WILL NOT MERGE WITH THE PROVISIONS OF ANY CLOSING
DOCUMENTS, AND WILL BE INCORPORATED INTO THE DEED.

        6.4.    Representations of Purchaser. Purchaser hereby warrants and
represents to Sellers that the following are true, accurate and complete as of
the date hereof and will be true, accurate and complete in all material respects
as of the Closing Date:

        (a)    Right, Power and Authority.    Purchaser has the full right,
power and authority to purchase the Properties as provided herein and to
execute, deliver and carry out all of the provisions of this Agreement.
Purchaser will promptly notify Sellers of requisite committee approvals but in
no event later than the expiration of the Review Period. The execution and
delivery of this Agreement and any other documents required of Purchaser
hereunder and the performance and observance of all of its terms, conditions and
obligations have been or will be duly authorized by all necessary action of
Purchaser. Purchaser is a limited partnership validly formed and duly organized
and existing in good standing under the laws of the State of Delaware.

        (b)    USA Patriot Act.    Purchaser is not a person or entity described
by Section 1 of the Executive Order (No. 13,224) Blocking Property and
Prohibiting Transactions With Persons Who

9

--------------------------------------------------------------------------------




Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079
(September 24, 2001), and Purchaser does not engage in any dealings or
transactions, and is not otherwise associated, with any such persons or
entities.

        (c)    Enforceability.    This Agreement has been, and each and all of
the other agreements, instruments and documents herein required to be made by
Purchaser pursuant hereto have been, or on the Closing Date will have been,
executed by Purchaser or on behalf of Purchaser, and when so executed, are and
shall be legal, valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the rights of creditors generally and, as to enforceability, the
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

        (d)    No Conflict.    The execution and delivery of, and consummation
of the transactions contemplated by this Agreement is not prohibited by, and
will not conflict with, constitute grounds for termination of, or result in the
breach of any of the agreements or instruments to which Purchaser is now party
or by which it is bound, or any order, rule or regulation of any court or other
governmental agency or official.

        Each of the representations and warranties contained in this Section 6.4
is acknowledged by Purchaser to be material and to be relied upon by Seller in
proceeding with this transaction.

7.    CONDITIONS TO CLOSING

        7.1.    Purchaser's Conditions.

        Purchaser's obligation to close this transaction is subject to the full
satisfaction of each of the following conditions:

        (a)    Seller's Compliance.    Sellers' timely fulfillment in all
material respects of each of their respective obligations under this Agreement.

        (b)    Seller's Representations.    The continuing accuracy in all
material respects of all of Sellers' warranties and representations in this
Agreement as of the Closing Date as if the same were made as of the Closing
Date.

        (c)    Status of Title.    As of the Closing Date, title to the
Properties, (including the rights of Capital I and Capital II, as applicable, to
use any easements appurtenant to any Property it owns), shall be owned by
Capital I and Capital II, as applicable, in fee simple, and title to each
Property shall be good and marketable and free and clear of all liens,
encumbrances, restrictions, easements and other exceptions or objections to
title, except for the Permitted Exceptions, and the Title Company shall insure
Purchaser as the fee owner of such title as aforesaid on the Closing Date in the
amount of not less than the Purchase Price for the Properties at its regular
rates, pursuant to a 1992 ALTA Owner's Policy form (10-17-92) with "extended
form coverage" (the "Title Policy"). As a further condition to Purchaser's
obligations under this Agreement, the Title Company must be willing to provide
those endorsements that are legally available to owners in Pennsylvania and
reasonably requested by Purchaser, including, without limitation, non-imputation
endorsements, owner's comprehensive endorsements, survey endorsements and single
tax parcel endorsements, subject to the payment by Purchaser of any applicable
premium or surcharge. Any normal and customary indemnity reasonably required by
the Title Company as a precondition to issuing any such endorsements must be
provided by Sellers.

        (d)    Material Condemnation.    The absence of any condemnation or the
threat of institution of condemnation proceedings which results or will result
in the taking of any part of the Land, or any Improvement on any Property, with
a value of more than Five Hundred Thousand Dollars

10

--------------------------------------------------------------------------------




($500,000), or a reduction in the number of any parking spaces below the minimum
level required by law for use by the tenants of any Building, or any material
limitation or restriction on pedestrian or vehicular access to and from any
public rights-of-way adjacent to the Land. If any of the foregoing shall occur,
Purchaser may elect to terminate this Agreement by written notice to Sellers
within thirty (30) days after the date Purchaser receives written notice of such
occurrence, whereupon the Deposit shall be returned to Purchaser, and, except
for the Post-Closing Obligations referred to in Section 12.1 below, neither
party shall have any obligations to the other by virtue of this Agreement. If
Purchaser does not timely elect to terminate this Agreement and this transaction
closes, or in the event of any condemnation that is not material, the applicable
Seller shall assign or pay to Purchaser the right to all condemnation awards and
rights to awards which were not used to pay the reasonable costs of any
restoration of the Land or Improvements necessitated by the condemnation prior
to Closing. No termination of this Agreement under this Section shall affect any
Post Termination Obligations.

        (e)    Material Casualty.    The absence of any material damage by
casualty to the Improvements which has not been repaired by the Closing Date.
For the purposes hereof, a "material damage by casualty" shall be deemed any
damage by fire or other casualty for which the estimated cost of repair exceeds
Five Hundred Thousand Dollars ($500,000). If the Improvements suffer any
material damage by casualty, Purchaser shall have the right and option, as its
sole remedy, to terminate this Agreement within thirty (30) days after the date
of the casualty or by the Closing Date, whichever first occurs, whereupon the
Deposit shall be returned to Purchaser, and, except for the Post-Closing
Obligations referred to in Section 12.1 below, neither party shall have any
obligations to the other by virtue of this Agreement. If the estimated cost to
repair any damage by casualty as of the Closing Date is less than Five Hundred
Thousand Dollars ($500,000), Purchaser shall not have the right to terminate
this Agreement. If Purchaser does not elect timely to terminate this Agreement
or does not have the right to terminate this Agreement, this transaction shall
close without increase or decrease in the Purchase Price. Sellers shall proceed
to cause such repairs as are reasonably possible prior to Closing to be made
unless otherwise agreed to in writing by Purchaser, and the applicable Seller
shall retain all insurance proceeds which are not used to pay the costs of such
repairs; provided, however, that the applicable Seller shall assign to Purchaser
all casualty insurance proceeds payable on account of damage which is not
repaired prior to Closing. Sellers shall also credit against the Purchase Price
the amount of any deductible or self-insurance applicable to such casualty
(unless Sellers have caused such repairs to be completed and paid for prior to
Closing). No termination of this Agreement under this Section shall affect any
Post Termination Obligations.

        (f)    Change in Leases.    As of the Closing, there shall not have
occurred a material default under any of the Leases nor shall either Seller have
provided or received any notice alleging a default or an event which may mature
into a default.

        (g)    Tenant Estoppel Certificates.    Purchaser shall have received
tenant estoppel certificates substantially in the form set forth on Exhibit F
without material and adverse modification and consistent with the Rent Roll
(each a "Tenant Estoppel Certificates") from 80% of the tenants identified on
the Rent Roll (determined on the basis of square footage) which 80% must include
each of the tenants listed on Exhibit J attached hereto as critical tenants,
each dated no earlier than 30 days before the Closing Date. Without limitation
on the foregoing, Sellers shall use commercially reasonable efforts to obtain a
Tenant Estoppel Certificate from each of the tenants of the Properties.

        (h)    Management and Leasing Agreements.    Unless otherwise agreed to
by Purchaser in writing, at Closing Sellers shall cause all management and
leasing agreements with respect to the Properties to be terminated and provide
the Title Company with all lien waivers required by the Title Company to issue
the Title Policy.

11

--------------------------------------------------------------------------------




        (i)    8-K Audit Letter.    Prior to the expiration of the Review
Period, Purchaser shall have obtained from Seller or Seller's property manager:
(i) such information as Purchaser deems necessary or advisable to complete a
so-called "8-K" audit on behalf of Keystone Property Trust (an affiliate of
Purchaser) and which is reasonably acceptable to Sellers or Sellers' property
manager, as the case may be, and (ii) a representation letter (which is
reasonably acceptable to Sellers' or Sellers' property manager), in form
specified by, or otherwise satisfactory to the Purchaser's accountants, signed
by the individual(s) responsible for Sellers' (or Seller's property manager)
financial reporting, as prescribed by generally accepted auditing standards
promulgated by the Auditing Standards Division of the American Institute of
Certified Public Accountants, which representation letter may be required by the
accountants in order to render an opinion concerning Sellers' (or Seller's
property manager's) financial statements, in connection with such "8-K" audit.
If the parties are unable to agree upon the foregoing, Purchaser's sole remedy
shall be to terminate this Agreement be written notice to Sellers on or prior to
the expiration of the Review Period, in which event the Deposit shall be
returned to Purchaser and neither party shall have any further liabilities
hereunder except those liabilities that expressly survive a termination of this
Agreement.

        (j)    GE Letter.    Purchaser shall have received a letter from First
Industrial, L.P. and First Industrial Harrisburg, L.P. (collectively, "FR") in
form acceptable to Purchaser whereby FR covenants and agrees not to execute and
enter into (or allow any of its affiliates to execute and enter into) any lease,
license or comparable agreement with General Electric Company (or an affiliate
of General Electric Company) that would entitle General Electric Company ("GE")
to terminate that certain Lease dated December 8, 1997 between First Industrial
Harrisburg, L.P. (predecessor-in-interest to Seller) and Cadillac Plastic
Group, Inc., predecessor-in-interest to GE (the "GE Lease") pursuant to the
terms of the GE Lease (such letter, the "GE Letter"); provided, however, that
the GE Letter shall permit FR to enter into a lease, license or comparable
agreement with GE (or an affiliate thereof) that would otherwise permit the
termination of the GE Lease (a "New GE Lease") if, in fact, with respect to that
particular New GE Lease, GE expressly waives its right to terminate the GE Lease
for the benefit of Purchaser.

        7.2.    Seller's Conditions. Seller's obligation to close this
transaction is subject to Purchaser's fulfillment of each of its obligations in
all material respects under this Agreement in accordance with the terms hereof,
including, without limitation payment of the Purchase Price.

        7.3.    Failure of Condition. If any condition to Purchaser's obligation
to close this transaction specified in Section 7.1 is not satisfied on or before
the Closing Date, Purchaser may, at its option, by written notice to Sellers,
(i) waive such condition or (ii) terminate this Agreement, in which case the
Deposit shall be returned to Purchaser and (iii) if the failure of the condition
is due to a breach or default by Sellers of any representation, warranty,
covenant, obligation or duty of Sellers hereunder, pursue any of its remedies
under Section 9.1 below, and (iv) if the failure of condition is not due to a
material breach or default by Sellers as aforesaid, neither party shall have any
further liability hereunder, provided that the Post Termination Obligations
shall survive any such termination.

8.    CLOSING

        8.1.    Closing Date. Subject to the parties' termination rights, this
transaction shall close on or prior to February 21, 2003 (the "Closing Date");
provided, however, that Purchaser may accelerate the Closing Date to a date no
sooner than February 12, 2003 by delivery of not less than three (3) business
days prior written notice to Seller provided the condition precedent relative to
the delivery of estoppel certificates has been satisfied or is waived by
Purchaser (and, to the extent such notice is provided prior to the expiration of
the Review Period, such notice shall be deemed a waiver of Purchaser's right to
terminate the Agreement pursuant to Section 3 of this Agreement).

12

--------------------------------------------------------------------------------

        8.2.    Manner and Place of Closing. This transaction will be closed
through an escrow by the Title Company at the offices of Barack Ferrazzano
Kirschbaum Perlman & Nagelberg or at such other place as the parties may
mutually agree to in writing. Closing shall take place in the manner and in
accordance with the provisions set forth in this Agreement.

        8.3.    Prorations, Adjustments.

        (a)    All ad valorem real property taxes with respect to the
Properties, to the extent the tenants are not responsible for payment of such
taxes, shall be prorated as of the Closing Date, based upon the last
ascertainable taxes and the fiscal years of the applicable taxing authorities.

        (b)    All unpaid allowances to tenants for alterations, installations,
decorations and other tenant improvement work provided under the Leases will be
credited to Purchaser at Closing.

        (c)    All monetary obligations under all Service Contracts which are
being assigned to Purchaser as provided herein (all of such monetary obligations
being hereinafter collectively referred to as the "Expenses"), and all
non-delinquent rentals from tenants and other non-delinquent use fees receivable
under any Lease or other agreement concerning the Properties (the "Income"),
shall be prorated and adjusted between the parties as of the Closing Date. At
Closing, all accrued but unpaid Expenses (including interest and penalties, if
any), and all prepaid but not accrued Income shall be credited against the
Purchase Price, and all prepaid but not yet accrued Expenses shall be added to
the Purchase Price. Each party will pay its own legal fees. All amounts owing
under any Service Contracts or other agreements which are being terminated shall
be the sole obligation of Sellers.

        (d)    With respect to any rentals past due on the Closing Date,
Purchaser shall make good faith efforts to attempt to cause the same to be
recovered from the tenant for a period of sixty (60) days following the Closing
Date. All rentals received from such tenant subsequent to the Closing Date shall
be paid to Purchaser (or forwarded by Seller to Purchaser), and, after deduction
of collection costs, shall be applied first to the month in which the Closing
Date occurs and adjusted and paid as provided in Section 8.3(c) above, then to
any amounts due which are attributable to any period after the Closing Date, and
lastly to any amounts due which are attributable to any period prior to the
Closing Date, which shall be paid over to Sellers. Nothing contained in this
subparagraph shall impair Sellers' rights to pursue (in Seller's respective
names), any monetary claims against any tenant who is in default under any Lease
prior to the Closing Date, but such actions shall not include any evictions or
lease termination petitions or any action adversely affecting a tenant's use or
right to occupy the leased premises and shall not result in or give rise to a
tenant being able to assert a claim against any Purchaser or having a defense to
such tenant's obligations under such tenant's lease or rental agreement.

        (e)    All utility billings which are not paid by tenants of the
Properties shall be prorated as of the Closing Date. With respect to any
utilities being paid for by Sellers, Sellers will attempt to cause utility
meters to be read as of the Closing Date. To the extent that this is not
possible and to the extent that any other obligation for continuing services is
incurred, and statements are rendered for such services covering periods both
before and after the Closing Date, the amount will be adjusted between the
parties as soon as possible as of the Closing Date on a per diem basis.

        (f)    Sellers and Purchaser shall each pay one-half of the escrow and
"New York Style" closing fees charged by the Title Company or its escrow
affiliate.

        (g)    At the Closing, Sellers and Purchaser shall execute a closing
settlement sheet to reflect the credits, prorations, and adjustments
contemplated by or specifically provided for in this Agreement. To the extent
any of the closing prorations made under this Section 8 (including, without
limitation, real estate taxes) are done on the basis of estimates, the same
shall be subject

13

--------------------------------------------------------------------------------




to post-Closing adjustment and reconciliation when the actual amounts of those
adjustment items can be determined. Except as provided in Section 8.3(h) below,
any such adjustment shall be made within thirty (30) days after either party
makes written demand therefor to the other accompanied by a summary of the
actual amounts upon which the final adjustment should be made and reasonable
supporting documentation, which shall evidence those actual amounts. Any out of
pocket expense reasonably incurred by a party in collecting or obtaining a
reduction of any amount prorated may be offset against the amount recovered or
reduction obtained. This paragraph shall survive the Closing.

        (h)    At Closing, Sellers shall certify to Purchaser in writing the
aggregate amount of all estimated payments on account of the obligation of
tenants under the Leases to reimburse the Sellers for the cost of operating the
Properties (including, but not limited to, costs of real estates taxes,
insurance and common area maintenance of the Properties) received from tenants
with respect to such calendar year (with a breakdown for the amounts received
from each tenant), the aggregate amount of expenses subject to reimbursement
from tenants paid or incurred with respect to such calendar year by the Sellers
as of the Closing Date, and, with respect to each tenant, the base expense
amount (determined in accordance with each Lease), if any, on which such
tenant's share of costs is calculated. Purchaser shall certify to Sellers in
writing within (90) days after the end of such calendar year the aggregate
amount of expenses subject to reimbursement paid or incurred by the Purchaser
following the Closing Date during such calendar year, shall promptly cause
tenants to be billed for amounts due in excess of the aggregate payments
theretofore made by such tenants and shall certify to Sellers, in writing,
within 150 days after the end of such calendar year the aggregate amount of
payments received by the Purchaser after Closing from tenants with respect to
such calendar year. The aggregate amounts so collected by or on behalf of the
parties shall be apportioned between them based upon the ratio of the
reimbursable costs of operations paid or incurred before or after Closing with
respect to such calendar year and any amount owed by one party to the other
shall be promptly paid. Each party shall provide or cause to be provided to the
other full access to all books and records required in order to confirm any
information required to be provided pursuant to this paragraph. The provisions
of this paragraph shall survive Closing.

        (i)    Brokerage Commissions of leasing and rental agents and tenant
improvement allowances for any Leases relating to the base lease term or any
renewal term that is elected or with respect to which an option is exercised, as
the case may be, prior to the date hereof shall be paid in full at or prior to
Closing by Sellers, without contribution or proration from Purchaser (any such
commissions or tenant improvements allowances, "Seller's Commissions").
Brokerage Commissions of leasing and rental agents and tenant improvement
allowances for (x) any renewals (other than renewals elected or with respect to
which an option is exercised prior to the date hereof or that are not disclosed
as part of the Due Diligence Materials) or expansions of any Lease, and (y) any
new leases executed and entered into after the date hereof shall be the sole
responsibility of Purchaser, without contribution or proration from Sellers (any
such commissions or tenant improvements allowances, "Purchaser's Commissions").
Sellers hereby indemnify, protect, defend and hold Purchaser, and its successors
and assigns (the "Purchaser's Indemnified Parties"), harmless from and against
any and all loss, liability, cost or expense (including reasonable attorneys'
fees) ("Losses") that any or all of Purchaser and any Purchaser's Indemnified
Parties actually suffer and incur as a result of the failure by Sellers to
timely pay or discharge any of the Seller's Commissions or any commissions or
tenant improvement allowances that are not disclosed in the Due Diligence
Materials. Purchaser hereby indemnifies, protects, defends and holds Sellers
harmless from and against all Losses that Sellers actually suffers or incurs as
a result of the failure by Purchaser to timely pay or discharge any of the
Purchaser's Commissions. The terms of this Section 8.3(i) shall survive the
Closing and the delivery of any conveyance documentation.

14

--------------------------------------------------------------------------------




        (j)    At or prior to Closing, Seller shall pay or discharge in full all
liabilities for any retail sales taxes, bulk sales taxes or other similar
obligations payable in connection with Sellers' sale of the Properties
(collectively, "Bulk Sales Taxes"). Sellers hereby indemnify, protect, defend
and hold Purchaser harmless from and against any Losses that any or all of
Purchaser and any Purchaser's Indemnified Parties actually suffer and incur as a
result of the failure by Sellers to timely pay or discharge any Bulk Sales
Taxes. The terms of this Section 8.3(j) hall survive the closing and the
delivery of any conveyance documentation.

        (k)    At Closing, (i) Sellers shall pay for the entire cost of the
Updated Surveys and one-half the cost of any transfer taxes; and (ii) Purchaser
shall pay for the entire cost of the Title Policies and one-half the cost of any
transfer taxes.

        8.4.    Payment of the Purchase Price. Subject to the prorations,
credits and debits agreed to herein, Purchaser will pay (through the closing
escrow) the entire Purchase Price and all additional sums due from Purchaser to
Sellers hereunder in cash or immediately available funds at Closing.

        8.5.    Events of Closing. Provided the Title Company or its escrow
affiliate has received the Purchase Price from Purchaser and is in a position to
cause the Title Policy to be issued as provided herein, this transaction will be
closed (the "Closing") on the Closing Date as follows (all of the following to
be deemed to take place concurrently):

        (a)    Sellers shall deliver to Purchaser a certificate signed by
Sellers updating and remaking Sellers' representations and warranties and
disclosing any matters as facts contrary to such representations and warranties;
provided, that notwithstanding anything to the contrary contained in this
Agreement, Purchaser acknowledges that the Sellers may have entered into new
leases or service contracts or otherwise amended or terminated leases in
accordance with Section 10.5 below.

        (b)    Sellers shall deliver to Purchaser the Certificates of
Non-foreign Status as provided in Section 6.1(h) above.

        (c)    Sellers shall deliver to Purchaser the original copies (or
certified copies if originals are not in either Seller's possession or control)
of all of the Leases, Service Contracts and Improvement Contracts relating to
the Properties, together with an update to the certified Rent Roll delivered to
Purchaser pursuant to Section 5.2 above containing all information required to
be provided therein as of a date not earlier than five (5) days prior to the
Closing Date.

        (d)    Sellers shall provide Purchaser and the Title Company with
documents evidencing Sellers' authority to enter into and consummate the
transaction contemplated by this Agreement.

        (e)    The Title Company or its escrow affiliate shall prepare a
settlement statement which must be approved by Sellers and Purchaser, in their
reasonable discretion, and the parties shall be charged and credited
accordingly.

        (f)    Sellers shall provide Purchaser with copies of notices of
termination of contracts as required under Section 10.1 below.

        (g)    Purchaser shall pay through the closing escrow the entire
Purchase Price to Sellers in cash or immediately available funds, adjusted for
the charges, credits and escrow deposits set forth in this Section 8.

        (h)    Any liens to be paid by Sellers at Closing pursuant to
Section 4.1 above shall be paid and satisfied of record at Sellers' expense.

        (i)    The Title Company shall confirm that it is irrevocably committed
to issue the Title Policy to Purchaser in accordance with the requirements set
forth herein. Sellers agree to provide all

15

--------------------------------------------------------------------------------




ALTA statements, affidavits and other documents customarily required for
issuance of title policies containing the provisions and endorsements of the
Title Policy.

        (j)    Sellers shall assign to Purchaser and Purchaser shall accept and
assume all warranties and warranty payments, insurance proceeds, and
condemnation awards, the Leases, and all Service Contracts to be assigned to
Purchaser, such assignments to be in the respective forms set forth in Exhibit L
(Assignment of Leases) and Exhibit K (Assignment of Contracts and General
Assignment), attached hereto.

        (k)    Sellers shall convey the Land and Improvements to Purchaser by
special warranty deeds (the "Deeds"), each in form and substance reasonably
acceptable to Purchaser, subject only to the Permitted Exceptions.

        8.6.    Possession. Sellers shall deliver possession of the Properties
to Purchaser on the Closing Date. At Closing, Sellers shall provide all tenants
with written notice of the sale of the Properties to Purchaser and shall direct
such tenants, as of the Closing Date, to regard Purchaser as their landlord and
to make rental payments payable to the party and at the address specified by
Purchaser as set forth in such notice. Any rentals which are received by either
Seller or its agents after Closing to the extent attributable to any period on
or after the Closing Date shall be immediately turned over to Purchaser.
Purchaser shall be entitled to receive directly from the tenants all rents
received after the Closing Date.

9.    DEFAULTS AND FAILURE TO CLOSE

        9.1.    Default by Seller. If either Seller is in default under any of
the covenants and agreements of Seller under this Agreement, Purchaser may
either (i) terminate Purchaser's obligations under this Agreement by written
notice to Sellers, in which event (a) the Deposit shall be returned to Purchaser
and (b) upon Purchaser's receipt of the Deposit, this Agreement shall terminate
and neither party shall have any further liability under this Agreement except
for the Post Termination Obligations; or (ii) Purchaser may file an action for
specific performance. Purchaser shall have no other remedy for any default by
Sellers. In the event of the failure of any condition precedent to Purchaser's
obligation to close expressly set forth in this Agreement, or in the event of
the untruth or inaccuracy, in any material respect, of any Seller
representation, Purchaser's sole remedy under this Agreement, at law or in
equity, shall be to terminate this Agreement by delivery of written notice to
Seller on or prior to Closing, in which event the Deposit shall be returned to
Purchaser, and neither party shall have any further liability under this
Agreement, except for the Post Termination Obligations.

        9.2.    Seller's Remedies. In the event Purchaser defaults under this
Agreement, then (i) Sellers shall be entitled to (and shall) receive the Deposit
as fixed and liquidated damages, this Agreement shall terminate and neither
party shall have any further liability under this Agreement, except for the Post
Termination Obligations and (ii) Purchaser shall immediately direct the Title
Company, in writing, to pay the Deposit to Sellers. Sellers shall have no other
remedy for any default by Purchaser, including any right to damages. PURCHASER
AND SELLERS ACKNOWLEDGE AND AGREE THAT: (1) THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF AND BEARS A REASONABLE RELATIONSHIP TO THE DAMAGES THAT
WOULD BE SUFFERED AND COSTS INCURRED BY SELLERS AS A RESULT OF HAVING WITHDRAWN
THE PROPERTY FROM SALE AND THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A
DEFAULT OF PURCHASER UNDER THIS AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND
COSTS INCURRED BY SELLERS AS A RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE
DUE TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT
AND IMPRACTICAL TO DETERMINE; (3) PURCHASER SEEKS TO LIMIT ITS LIABILITY UNDER
THIS AGREEMENT TO THE AMOUNT OF THE DEPOSIT IN THE EVENT THIS AGREEMENT IS
TERMINATED AND THE TRANSACTION

16

--------------------------------------------------------------------------------


CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A DEFAULT OF PURCHASER
UNDER THIS AGREEMENT; AND (4) THE AMOUNT OF THE DEPOSIT SHALL BE AND CONSTITUTE
VALID LIQUIDATED DAMAGES. All of the foregoing shall be without limitation upon
the rights and remedies of Seller with respect to the Post Termination
Obligations.

        9.3.    Defaults. Except for (a) either party's wrongful failure to
deposit any document or sum as and when required by Section 8 above, and
(b) either party's wrongful failure to close by the required Closing Date, no
party shall be deemed in default under this Agreement unless such party is given
written notice of its failure to comply with this Agreement and such failure
continues for a period of five (5) business days following the date such notice
is given.

10.    CONDUCT OF BUSINESS

        10.1.    Contracts. From the date of this Agreement until the Closing
Date, Sellers will continue to cause the Project to be operated in accordance
with their current management, operation and leasing standards and practices and
will not permit any steps or actions to be taken which it knows or has reason to
know would be detrimental to the value of the Project. Sellers will not enter
into any contractual obligation (except Service Contracts and Leases as
permitted under this Agreement) which will not be paid in full prior to the
Closing Date. Sellers agree to cause the termination by written notice to the
other party(ies) thereto, effective as of Closing of any of the Service
Contracts that Purchaser, pursuant to written notice to Sellers, requests to be
terminated provided that (i) the Service Contract(s) Purchaser so requests be
terminated may, by their terms, be so terminated; (ii) Sellers receive
Purchaser's written request to cause such Service Contract(s) to be terminated
prior to the expiration of the Review Period; and (iii) in no event shall
Sellers be obligated to cause to be delivered any notices of termination of any
of the Service Contracts until after the expiration of the Review Period.
Sellers shall deliver to Purchaser a copy of all notices of termination caused
to be given by Sellers hereunder. All of the Service Contracts, other than the
Service Contracts which Sellers are obligated to cause to be terminated pursuant
to this Section 10.1, are herein sometimes referred to as the "Approved
Contracts". No existing management or leasing agreement shall be an Approved
Contract and any such agreement shall be terminated at or before Closing.

        10.2.    Permits. From the date of this Agreement until the Closing
Date, Sellers shall take all normal and customary actions to (i) cause to be
preserved intact and unimpaired any licenses or permits required for the lawful
and proper operation and occupancy of any Property, (ii) cause to be filed
timely all reports, statements, renewal applications and other filings required
in connection therewith and (iii) cause to be paid timely all fees and charges
in connection therewith that are required to keep such licenses and permits in
full force and effect; Sellers shall not intentionally cause or knowingly permit
any tenant to cause the violation of any law, ordinance, rule or regulation
affecting the Properties, and shall not apply for or join in any change in
zoning, platting or similar pubic land use matters related to the Properties, or
any laws relating to the Properties; and shall not dispose of or remove or
permit to be disposed of or removed any fixtures, equipment or personal property
owned by Sellers constituting part of the Project unless the same are rendered
obsolete or of no further value, in which case the same shall be replaced by or
on behalf of Sellers with similar items of substantially the same or better
quality and value as the replaced items when new and that are free and clear of
any lien or encumbrance or title retention agreement.

        10.3.    Payment of Obligations. From the date of this Agreement until
the Closing Date, Sellers agree to (i) cause to be paid in a timely fashion all
taxes and other public charges against any of the Properties, and (ii) provide
Purchaser, within five (5) business days of receipt, copies of any notices
either Seller receives with respect to any special assessments or proposed
increases in the tax assessment of any of the Properties.

17

--------------------------------------------------------------------------------


        10.4.    Insurance. Sellers agree to cause to be continued and
maintained the current casualty and liability insurance policies covering the
Properties until the Closing Date.

        10.5.    Leases and Service Contracts. Between the date of this
Agreement and the Closing Date, neither Seller shall, without Purchaser's prior
written consent, which consent shall not be unreasonably withheld or delayed,
(i) renew any Leases or Service Contracts, (ii) amend any Leases or Service
Contracts, (iii) terminate Leases or Service Contracts (except as provided in
Section 10.1 above with respect to Service Contracts), or (iv) enter into any
additional service contracts, leases, licenses or other occupancy agreement
affecting any Property. It is understood that under no circumstances shall
Purchaser approve any Service Contract not terminable at no cost upon thirty
(30) days' notice.

        10.6.    Property Maintenance. Sellers shall cause to be maintained and
repaired the Project between the date of this Agreement and the Closing Date so
the same shall be on the Closing Date in substantially the same condition
existing as of the end of the Review Period, ordinary wear and tear excepted and
subject to Sections 7.1(d) and (e) above. Sellers shall promptly notify
Purchaser regarding any item of repair, replacement or maintenance of which
either Seller becomes aware and which requires an expenditure in excess of Fifty
Thousand Dollars ($50,000.00).

        10.7.    Commitments. Sellers will not make any commitment on behalf of
or that would be binding upon the Project after the Closing Date, without first
obtaining Purchaser's prior written consent. Sellers will not sell, assign or
convey any right, title or interest whatsoever in the Project or permit to exist
any lien, encumbrance or charge thereon without promptly discharging the same.

        10.8.    Notification to Purchaser. Until the Closing Date or the
earlier termination of this Agreement, Sellers agree to notify Purchaser in
writing within five (5) days after receiving notice, or otherwise obtaining
actual knowledge, of:

        (a)    Any fact or event which would make any of the representations or
warranties of Sellers contained in this Agreement untrue or misleading in any
material respect or which would cause Sellers to be in violation of any of their
covenants or other undertakings or obligations hereunder.

        (b)    Any violation of any law, ordinance, regulation or law which
would or might materially affect the Properties or any portion thereof.

        (c)    Any proposed change in any zoning or law affecting the use or
development of the Properties or any part thereof.

        (d)    Any pending or threatened (and unresolved) litigation which
affects or relates to the Properties or any part thereof and would subject
Purchaser or Sellers to liability or which would materially and adversely affect
the transaction contemplated hereby.

        (e)    Any material damage or destruction (excluding normal wear and
tear) to the Properties or any part thereof.

        (f)    Any pending or threatened (and unresolved) condemnation or
eminent domain proceeding affecting the Properties or any part thereof.

        (g)    Any threatened (and unresolved) or pending proceeding in
bankruptcy or insolvency which would materially adversely affect any Seller or
any Property.

        (h)    Any material default under any of the Service Contracts or any
other agreement affecting all or any portion of the Project, or any act or
omission which, with the passage of time or the giving of notice, or both, would
constitute a default.

        (i)    Any written notice or other communication, from the United States
Environmental Protection Agency or any other federal, state or local
governmental authority having jurisdiction over any of the Properties, with
respect to (i) any alleged violation concerning any of the

18

--------------------------------------------------------------------------------




Properties of any Environmental Laws; or (ii) the handling, release, use,
discharge, storage or disposal of any Hazardous Materials at, on or from any of
the Properties.

        (j)    Any written notice or other material written communication
received from any tenant.

        (k)    Any notice of reassessment or other notice received from a taxing
authority.

        For purposes of this Section 10.8, "actual knowledge" means the
knowledge of the parties or their agents and representatives but does not
include or require such party to make any independent investigation.

        10.9.    Reliance Letters. Sellers shall, at no third party cost to
Sellers, reasonably assist Purchaser to obtain reliance letters (the "Reliance
Letters") for the engineering reports prepared in connection with a prior
proposed acquisition of the Properties such that Purchaser (and its successors
and assigns) may rely on such reports provided that if Purchaser is unable to
obtain the Reliance Letters despite Seller's reasonable assistance, Sellers
shall not be in default hereunder.

        10.10.    Exhibits. Purchaser has agreed to assemble and attach those
exhibits that are not attached to the Agreement not later than Monday,
February 2, 2003.

11.    [INTENTIONALLY OMITTED]

12.    GENERAL PROVISIONS

        12.1.    Post Termination Obligations.    The parties agree that
(a) Purchaser's obligation to restore the Property under the Access Agreement,
Purchaser's obligation to indemnify Seller under Section 12.9, and to maintain
the confidentiality of certain information under Section 12.13 below; (b) each
Seller's obligation to indemnify Purchaser under Section 12.9 hereof and to
maintain the confidentiality of certain information referred to in Section 12.13
hereof (all of such Purchaser's and Sellers' obligations being referred to in
this Agreement as the "Post Termination Obligations"); and (c) the general
provisions contained in this Section 12, shall all continue in full force and
effect notwithstanding any cancellation, termination, expiration or forfeiture
of this Agreement.

        12.2.    Time of Essence. Time is of the essence of each and every
provision of this Agreement.

        12.3.    Assignments and Successors. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. Neither this Agreement nor any of Purchaser's rights hereunder may be
assigned or transferred by Purchaser without the prior written consent of
Sellers, provided that Sellers' consent to an assignment by Purchaser shall not
be required if the assignee is an affiliate of Purchaser or a joint venture in
which Purchaser or an affiliate of Purchaser is a participant; provided,
however, that Purchaser shall not be relieved of its obligations hereunder
following such an assignment.

        12.4.    Notices. Notices under this Agreement shall be in writing and
if personally delivered, delivered by courier, or telefaxed shall be effective
when received. If mailed, a notice shall be deemed effective on the third
business day after deposited as registered or certified mail, postage prepaid,
return receipt requested, directed to the other party at the address shown
above. All notices to Sellers shall be given to Sellers to the attention of
Sherwin Jarol c/o Bradley & Associates, 225 North Michigan Avenue, 11th Floor,
Chicago, Illinois 60601 with an additional copy to Much Shelist Freed Denenberg
Ament & Rubenstein P.C., 200 North LaSalle Street, Suite 2100 Chicago, Illinois
60610, Telecopier (312) 621-1750) (Effective February 1, 2003: 191 North Wacker
Drive Suite 1800, Chicago, Illinois 60606, Telecopier (312) 521-2100). All
notices to Purchaser shall be given to the Purchaser's address herein stated, to
the attention of Mr. Don Chase and Mr. Saul A. Behar, Keystone Property Trust,
200 Four Falls Corporate Center, West Conshohocken, Pennsylvania 19428,
Telecopier, (484) 530-0131, with a copy to with a copy to Barack Ferrazzano
Kirschbaum Perlman & Nagelberg,

19

--------------------------------------------------------------------------------


attention: Mark J. Beaubien, 333 West Wacker Drive, Suite 2700, Chicago,
Illinois 60606. Either party may change its address for notices by at least five
(5) days advance written notice to the other.

        12.5.    Waiver. Failure of either party at any time to require
performance of any provision of this Agreement shall not limit the party's right
to enforce the provision. Waiver of any breach of any provision shall not be a
waiver of any succeeding breach of the provision or a waiver of the provision
itself or any other provision.

        12.6.    Attorneys' Fees. In the event any suit or action is instituted
to interpret or enforce the terms of this Agreement, the prevailing party shall
be entitled to recover from the other party such sum as the court may adjudge
reasonable as attorneys' fees at trial, on any appeal, in any bankruptcy
proceeding and in any petition for review, in addition to all other sums
provided in this Agreement.

        12.7.    Prior Agreements. Without limitation of the terms of the Access
Agreement, this Agreement supersedes and replaces all written and oral
agreements previously made or existing between the parties, including, without
limitation, all correspondence and letters of intent related to the Properties.

        12.8.    Applicable Law. This Agreement shall be construed, applied and
enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without reference to choice of law principles. All sums referred to in this
Agreement shall be calculated by and be payable in the lawful currency of the
United States.

        12.9.    Real Estate Commissions. Sellers agree to pay any commission
owed by Sellers to Cushman & Wakefield pursuant to the terms of any then
effective listing agreement between Sellers and Cushman & Wakefield. Each party
hereto shall be responsible for all other commissions and finders' fees to which
such party agreed in writing or for which such party is otherwise legally liable
by virtue of any dealings by such party with any broker or finder, and shall
defend and indemnify the other party hereto against any and all claims therefor.
Each party represents and warrants to the other that it has dealt with no other
broker or finder in connection with this transaction. This representation shall
survive Closing.

        12.10.    Legal Relationships. This Agreement shall not create any
partnership, joint venture, or other joint undertaking between Sellers and
Purchaser, and neither party shall be liable for the debts or have the authority
to make any representations on behalf of the other. No third party is intended
to be benefited or afforded any legal rights under or by virtue of this
Agreement.

        12.11.    Changes in Writing. This Agreement and any of its terms may
only be changed, waived, discharged or terminated by a written instrument signed
by the party against whom enforcement of the change, waiver, discharge or
termination is sought.

        12.12.    Indemnified Parties. Any indemnification contained in this
Agreement for the benefit of Seller or Purchaser shall extend to Sellers' and
Purchaser's respective officers, partners, members, employees, and agents.

        12.13.    Confidentiality and Return of Documents. Prior to Closing,
Purchaser shall use and disclose information it obtains about the Property
solely in connection with its purchase evaluation. Sellers and Purchaser shall
each maintain as confidential any and all materials obtained about the other,
and, in the case of Purchaser, concerning the Properties, and shall not disclose
any such information to any third party except (a) to such parties' respective
partners, employees, members, agents and permitted assignees, consultants and
attorneys; (b) as required by applicable law or any court of competent
jurisdiction; and (c) for any information which is otherwise a matter of public
record or available from any non-confidential source.

        12.14.    Invalidity of Provisions. In the event any provision of this
Agreement, or any instrument to be delivered by Purchaser at closing pursuant to
this Agreement, is declared invalid or is

20

--------------------------------------------------------------------------------


unenforceable for any reason, such provision shall be deleted from such document
and shall not invalidate any other provision contained in the document.

        12.15.    Counterparts. This Agreement may be executed simultaneously or
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

        12.16.    Saturday, Sunday and Legal Holidays. If the time for
performance of any of the terms, conditions and provisions hereof shall fall on
a Saturday, Sunday or legal holiday, then the time of such performance shall be
extended to the next business day thereafter.

        12.17.    Tender. The tender by Sellers of executed Assignments and the
tender by Purchaser of the Purchase Price are hereby mutually waived; but
nothing herein contained shall be construed as a waiver of Sellers' obligations
to deliver such Assignments and/or of the concurrent obligation of Purchaser to
pay the Purchase Price.

        12.18.    Joint and Several. The obligations of Sellers hereunder are
joint and several.

        12.19.    Independent Consideration. Notwithstanding anything to the
contrary contained herein, in the event of termination of this Agreement for any
reason, Purchaser shall promptly pay to Sellers one hundred dollars ($100.00),
as independent consideration for Sellers' execution and delivery of this
Agreement. This amount is nonrefundable.

        12.20.    Section 1031 Exchange. Sellers hereby agrees to cooperate, at
no third party expense to Sellers, with Purchaser in a tax-deferred exchange
should Purchase so elect. Purchaser hereby agrees to indemnify Sellers from any
and all costs, taxes, assessments and/or liability that may be proximately
caused by such tax-deferred exchange. Said tax-deferred exchange shall not
otherwise delay the close of escrow nor shall Sellers be required to take title
to any property so as to accommodate Purchaser's exchange.

        12.21.    Environmental Agreements.

        (a)    Seller is subject to and benefits from a certain Agreement and
Covenant Not to Sue with the United States Environmental Protection Agency in
the Matter of First Industrial Harrisburg, L.P. (Docket #III-95-48-DC) (the "EPA
Agreement") recorded in the Office of Recorder of Deeds of Dauphin County,
Pennsylvania (the "Recorder's Office"). Purchaser acknowledges receipt of a copy
of the EPA Agreement before the date of this Agreement of Sale and acknowledges
that, as Purchaser of the Property, Purchaser shall, after Closing, be subject
to the EPA Agreement and further acknowledges that the Property is now and shall
be, after Closing, under and subject to the EPA Agreement, including, without
limitation, the rights of the United States set forth in Section VII of the EPA
Agreement (Access). Purchaser shall comply with the terms of the EPA Agreement
relative to the period from and after Closing. In accordance with EPA Agreement,
Purchaser shall execute an Agreement and Certification of Successor in Interest
or Assign (as defined in the EPA Agreement) acknowledging Purchaser "s
obligation to be bound by the obligations of the EPA Agreement.

        (b)    Seller is subject to are parties to a Consent Order and Agreement
dated as of June 26, 1995 entered into among First Industrial Harrisburg, L.P.,
Fruehauf Trailer Corporation, and the Pennsylvania Department of Environmental
Resources (now known as the Pennsylvania Department of Environmental Protection)
in the Matter of Fruehauf Parcel (the "PADEP Agreement") and recorded in the
Recorder's Office. Purchaser acknowledges receipt of a copy of the PADEP
Agreement before the date of this Agreement of Sale and acknowledges that, as
Purchaser of the Property, Purchaser shall, after Closing, be subject to the
PADEP Agreement and further acknowledges that the Property is now and shall be,
after Closing, under and subject to the

21

--------------------------------------------------------------------------------




PADEP Agreement. Purchaser shall comply with the terms of the PADEP Agreement
related to the period from and after Closing.

        (c)    To the best of Seller's knowledge, the EPA Agreement and the
PADEP Agreement are in full force and effect. To the best of Seller's knowledge,
(i) Seller has timely complied with and performed its obligations under the EPA
Agreement and the PADEP Agreement; (ii) Seller has not received any notice
alleging or advising of any breach, default or failure of performance on the
part of Seller pursuant to the EPA Agreement or the PADEP Agreement or any
further condition that with the passage of time will constitute a breach or
default on the part of Seller pursuant to the EPA Agreement or the PADEP
Agreement.

        (d)    Sellers represents and warrants to Purchaser that Seller has, at
Sellers' sole cost, provided the notice to the EPA contemplated by Section 50 of
the EPA Agreement (the "EPA Transfer Notice"). Sellers will also give the notice
to the EPA contemplated by Section 53 of the EPA Agreement within the applicable
time frames.

        12.22.    Water Tower. Prior to the Closing, Sellers shall, at Seller's
sole expense, remove (or paint over in a manner reasonably acceptable to
Purchaser) the "First Industrial" logo located on the water tower on the
Properties.

        [Signature Page to Follow]

22

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed in duplicate as of the day and year first above written.

SELLER:   CAPITAL LANE PROPERTY HOLDING, LP     By: Capital Lane General
Partner, LP,
its sole general partner     By: Capital Lane Associates, LLC
its sole general partner     By: Capital Lane Venture, LP
its sole member     By: Bradley Associates L.L.C.
its sole general partner
 
 
By:
/s/  SHERWIN N. JAROL      

--------------------------------------------------------------------------------

Sherwin N. Jarol, Sole Manager
 
 
CAPITAL LANE PROPERTY HOLDING II, LP     By: Capital Lane General Partner II,
LP,
its sole general partner
 
 
By:
Capital Lane Associates II, LLC
its sole general partner
 
 
By:
Capital Lane Venture II, LP
its sole member
 
 
By:
Bradley Associates L.L.C. its sole general partner
 
 
By:
/s/  SHERWIN N. JAROL      

--------------------------------------------------------------------------------

Sherwin N. Jarol, Sole Manager
PURCHASER
 
KEYSTONE OPERATING PARTNERSHIP, L.P.
 
 
By:
Keystone Property Trust, its sole general partner
 
 
By:
/s/  JOHN B. BEIGER      

--------------------------------------------------------------------------------

John B. Beiger, Vice President

S-1

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.2

